DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on October 24, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (U.S. 3,979,001) in view of Malick (U.S. 3,610,454).  Bogert teaches a child safety bottle (shown in figure 10), wherein the child safety bottle comprises a bottle body 10 and a bottle cap 21, and the bottle cap 21 is screwed on the bottle body (col. 5 lines 49-54), wherein the position of the bottle cap screwed on the bottle body is adjustable along an axis direction of the bottle body (col. 6 lines 5-7), an annular elastic sheet 24 (col. 6 lines 32-54; “annular” disclosed in col. 6 line 42) is attached to the bottle cap and located within the bottle cap (when the cap is attached to the bottle), a side of the annular elastic sheet abuts an upper end of the bottle body (figure 12) which defines an annular contact region of the upper end of the bottle (bottle opening is annular and elastic sheet can be annular, as disclosed in col. 6 line 42), and an outer edge having an outer radius larger than the radius of the annular contact region (embodiment in figure 7), and the elastic sheet is configured to drive the bottle cap to move toward a side that is away from the bottle body (uncompressed state moves 21 away from 10), the bottle cap 21 is provided with a first abutment block 30, and the bottle body 10 is provided with a second abutment block 27, when the bottle cap screwed on the bottle body is located on a side that is close to the bottle body, a spiral trajectory of the first abutment block is separated from the second abutment block (figure 11),  and when the bottle cap screwed on the bottle body is located on a side that is away from the bottle body, the spiral trajectory of the first abutment block intersects with the second abutment block (figure 12).
Further regarding claim 1, Bogert discloses the claimed invention except for the annular elastic sheet having an inner edge having an inner radius smaller than the radius of the annular contact region of the upper end of the bottle body.  Malick teaches that it is known to provide a container with the annular elastic sheet having an inner edge having an inner radius smaller than the radius of the annular contact region of the upper end of the bottle body  (see element 24 in figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Bogert with the annular elastic sheet having an inner edge having an inner radius smaller than the radius of the annular contact region of the upper end of the bottle body, as taught by Malick, in order to provide a seal along the entire upper surface of the container opening. 

Regarding claim 5, the first abutment block can be considered 16b in figure 9 of Bogert, which is provided with a first inclined surface for abutment with the second abutment block (at 13b in figure 8 of Bogert), the first inclined surface facing the bottle body (inclined surface of 16b faces downwardly towards bottle body), and/or the second abutment block is provided with a second inclined surface for abutment with the first abutment block, the second inclined surface facing the bottle cap.

Regarding claim 6, when the bottle cap is screwed to an end close to the bottle body, an end of the first abutment block 30 that is close to the second abutment block 27 approaches an end of the second abutment block that is close to the first abutment block (figure 12).

Regarding claim 7, a guide track (defined by threads 22), which faces the bottle cap, is provided on the bottle body 10, and when the bottle cap is screwed to an end close to the bottle body, the first abutment block abuts 30 the guide track (figure 10 where 30 abuts bottom surface of threads 22).

Regarding claim 8 (see the embodiment in figures 6-9), the bottle body is provided with an external thread 12, the bottle cap 21 is provided with a plurality of spiral strips 15 that are engaged with the external thread, and a second communication groove (shown generally at lead line 13b in figure 8) is formed on the external thread to form the second abutment block.

Regarding claim 9 (see the embodiment in figures 6-9), the interval between the first abutment 16b block and a lower spiral strip (lower thread; figure 9) is larger (circumferential direction) than the pitch of the external thread, and the interval between the first abutment block 16b and an upper spiral strip is smaller than the pitch of the external thread (as 16b extends directly from the upper spiral).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bogert (U.S. 3,979,001) in view of Malick (U.S. 3,610,454), as applied to claim 1 above, and further in view of Brozell (U.S. 2005/0199572). The modified invention of Bogert discloses the claimed invention except for the additional abutment blocks.  Brozell teaches that it is known to provide a container with multiple abutment blocks, and a cap with multiple abutment blocks (see figure 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified container of Bogert with multiple first and second abutment blocks, as taught by Brozell, in order to provide a more secure engagement between the closure and container.
Regarding claim 3, the first abutment block 30 is provided in plural (as modified above), and the interval between adjacent first abutment blocks is larger than the length of the second abutment block (figure 3 of Brozell), and the second abutment block is provided in plural (as modified above), and the interval between adjacent second abutment blocks is larger than the length of the first abutment block (figure 3 of Brozell).

Regarding claim 4, the interval between adjacent first abutment blocks is equal to the interval between adjacent second abutment blocks (figure 3 of Brozell).
Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. The drawings filed October 24, 2022 are sufficient to overcome the drawing objection set forth in the previous Office Action.
Applicant argues that Bogert does not teach the elastic sheet being annular.  The examiner disagrees with this position.  Bogert discloses in col. 6 line 42 that the elastic sheet may be “in annular or disc or plate form”.  For this reason, it is the examiner’s position that Bogert meets the limitation that the elastic sheet is annular.
Applicant argues that Bogert does not teach that the inner radius of the annular elastic sheet is smaller than the radius of the contact region.  The secondary reference of Malick (U.S. 3,610,454) has been added to the rejection for the teaching of the annular elastic sheet having an inner radius smaller than the radius of the contact region.  

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736